Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-62 are canceled. Claims 64, 72-75, and 81 are withdrawn. Claims 63, 65-71, 76-80, and 82 are under examination in the instant office action. 

Action Summary
Claims 63, 65-70, and 76-80, and 82 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Cohen et al. (US20030185754; 2 October 2003) are maintained. 
Claim 71  rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Cohen et al. (US20030185754; 2 October 2003) as applied to claims 63, 65-70, 76-80, and 82 above in further view of Sakai et al. (US20070053976; published 8 March 2007) is maintained. 

Information Disclosure Statement
/The information disclosure statement (IDS) submitted on 10/08/2020 has been considered by the examiner.


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 63, 65-70, and 76-80, and 82 remains rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Cohen et al. (US20030185754; 2 October 2003).
Cohen et al. teaches treatment of CNS disorders using d-amino acid oxidase and d-aspartate oxidase antagonists (Title, abstract). CNS disorders taught include depression (p 0002, 0005, 0011; instant claim 63, 82). One such d-amino acid oxidase antagonist taught is sodium benzoate (p 0588; instant claims 63, 65, 66, 76, 77). The dose of the compound is that amount effective to prevent occurrence of the symptoms of the disorder or to treat some symptoms of the disorder from which the patient suffers (paragraph [0343]; instant claim 63). The compounds and compositions of the present invention can be administered to a patient at 
Cohen further teaches a composition comprising an antagonist of D-amino acid oxidase in combination (i.e. in a single formulation; instant claim 80) with another anti-CNS disorder drug, including antidepressants (paragraph [0344]; instant claim 69). Antidepressants include SSRIs, TCAs, tetracyclics, and MAOIs (p 0034, instant claim 70).
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference (Cohen et al.) does not disclose the specific combination of variables (for example, sodium benzoate as the D-amino acid oxidase antagonist and risperidone), in a specific embodiment or in a working example, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of disclosed ingredients (for example, sodium benzoate as the D-amino acid oxidase antagonist and an antidepressant to treat the CNS disorder of depression) from within the prior art disclosure of Cohen et al., to arrive at the instantly claimed method “yielding no more than one would have expected from such an arrangement”.

Claim 71 remains rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Cohen et al. (US20030185754; 2 October 2003) as applied to claims 63, 65-70, 76-80, and 82 above in further view of Sakai et al. (US20070053976; published 8 March 2007).
As discussed above, Cohen et al. teach treatment of depression by administration of sodium benzoate and an antidepressant administered together.
Cohen does not teach the antidepressant duloxetine.
Sakai et al. teach treatment of depression by administration of duloxetine in combination with a cholinesterase inhibitor (abstract).
It would have been prima facie obvious to one of ordinary skill in the art to have treated depression by administration of sodium benzoate with the duloxetine combination of Sakai. .

Response to Arguments
Applicant argues that Cohen provides no experimental data showing the asserted therapeutic effect of any DAAO inhibitors including sodium benzoate. Thus, unless all DAAO inhibitors in general would be effective in treating CNS disorders as alleged in Cohen, a skilled person in the art would not have reasonably expected that sodium benzoate would have this asserted utility in light of Cohen. The supporting references provided by Applicant clearly show that not all DAAO inhibitors would have the asserted therapeutic effects. In response, the Examiner finds Applicant’s argument not persuasive. While several embodiments of Cohen teaches treatment of CNS disorders with a DAAO antagonist or inhibitor, see for examples para [0070]-[0071], Cohen also teaches preferred compositions or compounds which reduce, inhibit, or antagonize DAO or DDO activity includes benzoic acid, see para [0127] & [0130]. Therefore, one would reasonably expect benzoic acid as the DAO antagonist to be effective for treating CNS including depression (the elected CNS) with success. Applicant’s interpretation of the rejection appears to be incorrect. Applicant asserts that unless all DAAO inhibitors in general would be effective in treating CNS disorders as alleged in Cohen, a skilled person in the art would not have reasonably expected that sodium benzoate would have this asserted utility in 
Applicant argues that the references submitted by Applicant (Exhibit A and Exhibit B provided in the Last Amendment) demonstrate that there was uncertainty in the art with respect to DAAO inhibitors in treating CNS disorders. These references show that certain DAAO inhibitors do not have the therapeutic effects asserted in Cohen. Accordingly, absent any supporting data, a skilled person would not have known whether sodium benzoate would have the asserted therapeutic effect. Cohen provides no such supporting data and thus does not provide a reasonable expectation of success, particularly in light of the uncertainty raised in the art, e.g., Exhibit A and Exhibit B. See also discussions in the Last Amendment, page 7. While Exhibit A and Exhibit B provided by Applicant disclose DAAO inhibitors different from sodium benzoate noted in Cohen, teachings of these two articles are sufficient to raise the uncertainty with respect to the therapeutic effect of DAAO inhibitors, including sodium benzoate, in treating the target CNS disorders recited in the current claims. Cohen provides no supporting evidence and thus does not refute this uncertainty. Sakai is cited only for teaching treatment of depression by administering duloxetine in combination with an acetylcholinesterase inhibitor and thus also does not address the uncertainty known in the art. Taken together, the art has Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 1537, 218 USPQ 871, 877 (Fed. Cir. 1983), the court noted that "the question under 35 U.S.C. § 103 is not whether the differences [between the claimed invention and the prior art] would have been obvious" but "whether the claimed invention as a whole would have been obvious." (emphasis in original). See MPEP 2144.08 (II) (A) (2). In the present case, the Examiner contends that the rejection is not based on the teaching of DAO inhibitor/antagonists for the treatment of CNS disorders, but rather the rejection is based on Cohen’s teaching of benzoic acid as one of the preferred DAO species taught and depression is one of the species of CNS disorders taught. 
Applicant argues as of filing, the state of the art (citing Exhibit A as Smith et al. 2010 and Exhibit B as Smith et al. 2009)  showed high uncertainty as to whether DAAO inhibitors would improve behavior defects in CNS disorders and would be therapeutically effective in treating such CNS disorders. Further, the state of the art also showed that different DAAO inhibitors may have different effects in antipsychotic potential and pro-cognitive effects. As such, a skilled person in the art would not be able to reasonably predict potential antipsychotic potential and pro-cognitive effects of a specific DAAO inhibitor, absent experimental data. Furthermore, while the  references cited by Applicant as Exhibit A and Exhibit B show unpredictability of certain DAAO inhibitors for the treatment of Schizophrenia, the DAAO inhibitors cited in said references are different than the ones used by Cohen. The references has not shown the DAAO inhibitors taught by Cohen would not be expected to treat CNS. Moreover, Cohen discloses the g34872 gene is associated with schizophrenia and bipolar and DAAO interacts with the gene product. That means the patient population taught by Cohen is not only patient in need of CNS 
Applicant’s argument with respect Sakai is not persuasive because Sakai clearly remedies the deficiency of Cohen as discussed in the rejection set forth above. 


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628